      Case 2:19-cv-00353 Document 209 Filed on 09/01/21 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 01, 2021
                          UNITED STATES DISTRICT COURT
                                                                                   Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MICHAEL LEWIS,                  §
                                §
      Plaintiff,                §
VS.                             § CIVIL ACTION NO. 2:19-CV-353
                                §
SHAFER PROJECT RESOURCES, INC., §
                                §
      Defendant.                §

        ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On August 4, 2021, United States Magistrate Judge Jason B. Libby issued his

Memorandum and Recommendation (M&R, D.E. 204), recommending that Defendant’s

motion to dismiss (D.E. 197) be granted and that the individual claims of Terry Albee

and Dale Totten be dismissed for failure to cooperate with discovery as representative

plaintiffs. The parties were provided proper notice of, and opportunity to object to, the

Magistrate Judge’s M&R. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order

No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s M&R is filed, the district c ourt

need only satisfy itself that there is no clear error on the face of the record and accept the

magistrate judge’s M&R. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir.

2005) (citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir.

1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s M&R (D.E. 204), and all other relevant documents in the record, and

1/2
      Case 2:19-cv-00353 Document 209 Filed on 09/01/21 in TXSD Page 2 of 2




finding no clear error, the Court ADOPTS as its own the findings and conclusions of the

Magistrate Judge. Accordingly, the motion to dismiss (D.E. 197) is GRANTED and the

individual   claims   of   Terry Albee   and Dale Totten are      DISMISSED WITH

PREJUDICE.

       ORDERED this 1st day of September, 2021.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




2/2
